Citation Nr: 1128493	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  06-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2006, the Veteran was afforded a hearing before a Decision Review Officer at the Columbia RO.  A transcript of this hearing is of record.

In connect with this appeal the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2006.  A transcript of this hearing is also of record.

When this case was before the Board in September 2007, it was remanded for evidentiary development.  It has since been returned to the Board for further appellate action.

The issue of entitlement to service connection for headaches is addressed in the Remand that follows the Order section of this decision.


FINDING OF FACT

The Veteran's hypertension is etiologically related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-connected diabetes mellitus, have been met. 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service- connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he is entitled to service connection for hypertension, resulting from his service-connected diabetes mellitus.  At the outset, the Board notes that VA medical records establish current diagnoses of hypertension.  In addition, as stated above, the Veteran is service-connected for diabetes mellitus.  Thus, these elements of the secondary service connection claim have been satisfied.  The question for consideration is whether his current hypertension is related to the service-connected diabetes mellitus. 

In response to the Board's September 2007 remand directives, the Veteran's claim folder was returned to a nurse practitioner to obtain an addendum opinion regarding the etiology of the hypertension.  At that time, in August 2009, the Veteran was afforded a VA examination in which the examiner diagnosed essential hypertension.  The examiner opined, in pertinent part, that the Veteran had renal insufficiency secondary to his diabetes; that it was at least as likely as not 50:50 probability that his hypertension was aggravated by his service-connected diabetes as he had renal insufficiency that was contributing to his high blood pressure, but that the examiner could not say that his blood pressure would not have worsened had there not been a presence of renal insufficiency.

The Board finds that the August 2009 medical opinion provides a positive nexus between the current diagnosis and the service-connected diabetes mellitus.  Therefore, all elements required for a grant of secondary service connection have been met here.  Accordingly, service connection for hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for headaches is decided. 

In an informal hearing presentation submitted in May 2011, the Veteran's representative requested that the Board consider the claim for headaches as secondary to hypertension and not, as previously argued, as related to an in-service shrapnel wound to the head. 

The RO has not adjudicated the issue of entitlement to service connection for headaches as secondary to the recently service-connected hypertension, and has not provided the Veteran notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) appropriate to such a claim.  Such development and adjudication by the originating agency must be performed before the Board may consider the issue on appeal.
 
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should send a letter to the Veteran providing all required notice in regard to the issue of entitlement to service connection for headaches as secondary to the service-connected hypertension.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the issue on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


